Citation Nr: 0725577	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
traumatic spondylolisthesis L5-S1 with degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970, and from November 1973 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue on appeal was last before the Board in June 2005 
and was remanded for further evidentiary development.  That 
development has been completed, and the issue is now ready 
for appellate consideration.  


FINDINGS OF FACT

1.  Traumatic spondylolisthesis L5-S1 with degenerative disc 
disease is pronounced and manifested by sciatic neuropathy 
with neurological findings appropriate to the site of the 
diseased disc and affords the veteran little intermittent 
relief. 

2.  The veteran's traumatic spondylolisthesis L5-S1 with 
degenerative disc disease is not manifested by ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no greater, 
for traumatic spondylolisthesis L5-S1 with degenerative disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
Diagnostic Code 5293 (effective from to September 23, 2002 to 
September 25, 2003); Diagnostic Codes 5235-5243 (effective 
from September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the veteran, and which portion VA will try to 
obtain on the veteran's behalf, which was accomplished via an 
October 2002 letter.  This letter also informed the veteran 
that the evidence should show that his service-connected 
disability had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran has not 
received notice regarding the evidence and information 
necessary to substantiate the effective date of an increased 
evaluation.  Nonetheless, the Board can proceed with 
adjudication of the present claim on appeal because the AOJ 
can address any notice defect with respect to the effective 
date element when effectuating the award as explained below. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion, except for notice regarding establishing an 
effective date as required under Dingess/Hartman, 19 Vet. 
App. at 484.  As mentioned above, this error can be remedied 
following this decision.  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned October 2002 letter from the RO generally 
advised the veteran to provide any other evidence or 
information that would support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all of the veteran's VA records and all private 
records identified by the veteran and for which he requested 
VA's assistance to obtain.  He has not requested VA's 
assistance in obtaining any other evidence.  Also, the 
veteran has been provided several VA examinations to address 
the severity of his disability, and further assessment is not 
necessary to make a decision on the appeal. 

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  
In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was rated as follows:

Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent
Relief 
.............................................................
.........................................................  60

Severe, recurring attacks, with intermittent relief 
..................................................  40

Moderate, recurring attacks 
.............................................................
......................  20

Mild 
.............................................................
...........................................................  
10

Postoperative, cured 
.............................................................
....................................  0

38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

Under the rating criteria in effect from September 23, 2002, 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months 
.............................................................
.  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months 
............................................................  
20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months 
............................................................  
10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003)

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  
The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine  affected by residuals of 
injury or disease

Unfavorable ankylosis of the entire spine 
............................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.............................................................
.............................  30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
................................................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 
.............................................................
....................  10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic
code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
.............................................................
...........  40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
.............................................................
...........  20
With incapacitating episodes having a total duration of at 
least  one week but less than 2 weeks during the past 12 
months 
.............................................................
...  10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2006).

Factual Background

Of record is a July 2002 MRI of the lumbar spine, interpreted 
by Steven R. Kapelov, M.D.  At the time, the veteran 
complained of back pain that had worsened over the past 5 
years, with numbness and tingling in the left arm and leg.  
Related to the L5-S1 spinal region, Dr. Kapelov noted a grade 
II spondylolisthesis, secondary to bilateral pars 
interarticularis defects.  Loss of disc height and 
desiccation was noted and moderate degenerative end plate 
changes were seen.  Moderate diffuse bulging of the redundant 
disc annulus was present with moderate right and mild to 
moderate left foraminal narrowing was seen, particularly in 
the craniocaudal dimension.  No definite central canal 
narrowing was appreciated.  The impression was of mild to 
moderate degenerative changes through the L5-S1 levels, with 
a grade II spondylolisthesis of L5 on S1 which appeared to be 
secondary to bilateral pars interarticularis defects.  
Moderate right and mild to moderate left neural foraminal 
narrowing was present at this level. 
In August 2002, the veteran was seen by Donald E. Pryor, M.D.  
At the time, the veteran reported noticing some numbness of 
his right leg and foot on his sole.  He also noted occasional 
left leg numbness when driving.  He further stated that his 
right leg and foot would go numb periodically throughout the 
day.  He denied weakness, but had some sciatica and tightness 
in the low back upon getting up.  Examination of the low back 
disclosed a negative straight leg raising test at 90 degrees 
in the sitting and lying position.  The veteran could flex to 
touch is toes and there was no pain on lateral or back 
bending.  Sensory examination was intact to all modalities 
and there was no hypalgesia in the sole of the foot.  Motor 
examination revealed that strength and tonus were 
symmetrically normal.  There was no EHL, plantar or 
dorsiflexor weakness.  Deep tendon reflexes were 2+ and 
symmetrical without pathologic reflexes.  

In November 2002, the veteran received a VA medical 
examination.  The veteran reported experiencing numbness in 
the left leg and foot and the examiner noted lumbar epidural 
blocks.  The veteran stated that he had no relief from 
numbness of the left leg and foot and that his back pain was 
constant.  The veteran noted that he had been prescribed a 
lumbar corset for the period of August 2002 through October 
2002, but that he now wore it as needed.  The veteran noted 
that he had been prescribed bed rest and treatment by a 
physician three times per month lasting for a day.  

Neurologic examination at this time showed that deep tendon 
reflexes in the lower extremities were symmetrical and equal.  
Sensation was normal to pinprick and touch.  Motor function 
was within normal limits for the lower extremities at 5/5.  
The veteran's posture was described as slightly stooped over 
and his gait as guarded.  Examination of the lumbar spine 
revealed a normal looking lumbar spine without muscle spasm, 
weakness or tenderness.  There was no ankylosis and range of 
motion was limited associated with pain.  Flexion was to 95 
degrees.  Extension was to 10 degrees.  Right and left 
lateral flexion was to 30 degrees.  Right and left rotation 
was to 30 degrees.  The examiner noted range of motion of the 
lumbar spine was limited by pain at extreme range of motion 
and an absence of fatigue, weakness, incoordination or lack 
of endurance.  

Also, in November 2002, the veteran was seen again by Dr. 
Pryor.  At the time, the veteran described non-limiting low 
back pain as well as numbness and tingling, but no weakness.  
He was then able to work and in his day-to-day activities had 
no absolute limitations.  On a daily basis, he was not forced 
to recline because of pain.  The veteran noted that his pain 
was aggravated by prolonged postures, bending and initiating 
activity after prolonged immobility.  His pain was relieved 
by change of position and rest.  Neurological examination 
revealed symmetrical sensation in both lower extremities.  
Deep tendon reflexes, specifically knee jerk, roots L2, L3, 
L4 were 3/3 and ankle jerk, root S1 was 1/1.  Range of motion 
revealed flexion to 12 degrees, extension to zero degrees, 
and bilateral lateral flexion to 0 degrees.  Spinal 
tenderness was note at the midline for L4, L5 and S1, as well 
as to the left of the sciatic notch.  Dr. Pryor's assessment 
was of traumatic spondylolisthesis.  

In October 2005, the veteran was seen at the VA medical 
center for evaluation of his low back disability.  At the 
time, the veteran reported chronic low back pain with muscle 
spasms in the mid lower back with radiation down the back of 
his left leg to behind the left knee.  He described the pain 
as sharp, burning and "incapacitating."  He rated the pain 
as 6/10, increasing to 10/10 during flare-ups, which he 
stated would occur 2 to 3 times per month, lasting up to 4 
days.  He reported missing approximately 24 days of work 
because of his low back pain.  He noted that his doctors did 
not formally prescribe bed rest but have told him to rest and 
take his medication during flare-ups.  He denied weight loss, 
fever and chills and acknowledged problems with urinary 
frequency without incontinence.  There was no bowel or 
erectile dysfunction.  He acknowledged using a back brace 40 
percent of the time, especially during flare-ups.  He denied 
using any assistive device and was able to drive and perform 
all activities of daily living without assistance.  

Examination of the lumbosacral spine revealed no erythema, 
ecchymosis, scars, masses, swelling, atrophy or deformities.  
There was no loss of lumbosacral lordosis, as well as any 
scoliosis or pelvic asymmetry.  There was also no leg length 
discrepancy, no difficulty in heel/toe ambulation.  The 
examiner noted a bony protrusion on palpation over the lumbar 
spine at L5-S1 with spinal and paraspinal muscle tenderness, 
with no evidence of muscle spasms.  
The examiner also measured active/passive range of motion for 
the veteran's low back.  Forward flexion was to 70/75 
degrees.  Extension was to 15/20 degrees.  Bilateral lateral 
flexion was to 35/40 degrees and bilateral lateral rotation 
was to 30/35 degrees.  Upon repetitive flexion and extension, 
no fatigue was noticed, but increased range of motion was 
noted after each sequence.  In consideration of the DeLuca 
factors, the examiner noted that flexion was limited from 85 
to 70 degrees by pain and extension was limited from 20 to 15 
degrees by pain.  There was no display of weakness, fatigue, 
lack of endurance, gross incoordination, awkward/excess 
motion or easy/early fatigability.  There was no atrophy or 
ankylosis in the lumbosacral spine.  

Peripheral nerves exam of the lower extremities noted 
diminished sensation to light touch and pinprick on the left 
leg, below the knee to the toes.  The left lateral leg/mid 
food and left lateral dorsal and ventral foot dermatomes were 
affected by the L5-S1 level.  The examiner ultimately 
diagnosed spondylosis and 1/3 cm. anterolisthesis of L5-S1 
with diminished sensation left leg below the knee.  

It is noted that at this time, the examiner did not review 
the veteran's claim file in conjunction with the examination, 
as was instructed in the Board's June 2005 remand.  Notably, 
as reflected by an April 2006 addendum to this examination 
report, the examiner subsequently reviewed the claims file 
and stated that based upon this review that there was no 
change to his examination.  Thus, the Board's June 2005 
remand has been fully complied with and there has been no 
prejudice to the veteran.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that a Board remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders").

Analysis

Prior to September 23, 2002

With respect to the regulations in effect prior to September 
23, 2002, in order to establish the maximum 60 percent 
evaluation, the evidence must show that the veteran's low 
back disability is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  In this regard, the Board notes 
the veteran's complaints of left leg numbness and tingling in 
July 2002.  Examination at this time showed mild to moderate 
left neural foraminal narrowing at the L5-S1 level.  
Subsequent examination in August 2002 noted sciatica.  In 
November 2002, the veteran echoed his complaints of sciatica 
and reported constant pain and wearing a corset for relief.  
Subsequent examination shows pronounced pain, use of a 
corset, sciatica and little intermittent relief.  In light of 
the veteran's sciatica and constant pain, as shown by this 
evidence, the Board finds that this symptomatology 
approximates with the criteria for an evaluation of 60 
percent under the regulations in effect prior to September 
23, 2002.  38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

From September 23, 2002, through September 25, 2003

With respect to the regulations in effect from September 23, 
2002, through September 25, 2003, the Board notes that the 
maximum evaluation provided is 60 percent.  Accordingly, 
because the Board has increased the evaluation of the 
veteran's low back disability to 60 percent, as outlined 
above, consideration of these regulations is unnecessary. 

Following September 25, 2003

With respect to incapacitating episodes, no consideration is 
warranted, because 60 percent is the maximum evaluation 
provided under the formula based upon incapacitating 
episodes.  Accordingly, to establish an evaluation in excess 
of 60 percent, the evidence must show ankylosis of the entire 
spine under the formula for rating intervertebral disc 
syndrome.  There is no evidence of ankylosis appearing 
anywhere in the record.  In fact, the evidence, as outlined 
above, specifically indicates an absence of ankylosis.  
Accordingly, under the regulations in effect following 
September 25, 2003, an evaluation in excess of 60 percent 
cannot be established.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the regular 
schedular criteria are adequate to evaluate the veteran's 
disability.  There is no objective evidence that veteran's 
disability is productive of marked interference with 
employment.  The Board notes that the veteran has missed work 
due to his disability, but that he has continued to retain 
gainful employment.  There is also no indication that his 
disability has necessitated frequent periods of 
hospitalization.  The veteran has never been hospitalized for 
this disability.  Thus, the Board will not consider referral 
for consideration of an extraschedular rating.


ORDER

Entitlement to an evaluation of 60 percent, but no greater, 
for traumatic spondylolisthesis L5-S1 with degenerative disc 
disease is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


